DETAILED ACTION
This is in response to the amendment filed 19 November 2021.
As a result of the amendment, claims 1 - 2, 4, 8, 10 - 11, 15 and 18 - 19 are amended and claims 16 - 17 are canceled. Therefore, claims 1 - 15 and 18 - 20 are currently pending in the application. Claim 1 is an independent claim.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 - 15 and 18 - 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not teach or suggest, either individually or in combination, a memory system including a plurality of regions in which for each of the plurality of regions a controller is configured to manage a status indicating whether a first information is available or not and based on if the first information is available or not available determine a power consumption value of a write operation as either a first power consumption value or a second power consumption value, in which the second power consumption value is updated on the basis of the first information, in combination with the other limitations of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA NEVELN whose telephone number is (571)272-9865. The examiner can normally be reached Monday - Friday: 9:00 AM - 5:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on (571)272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.N./            Examiner, Art Unit 2186                  

/KIM HUYNH/            Supervisor Patent Examiner, Art Unit 2186